Citation Nr: 0631312	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  99-22 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs nonservice-connected disability pension 
benefits on behalf of his minor child (A.S.G.).  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The veteran had active military service from October 1973 to 
February 1974, and from July 1974 to March 1975.  The 
veteran's character of discharge for service from October 
1973 to February 1974, was considered honorable, and his 
character of discharge for service from July 1974 to March 
1975, was considered under other than honorable conditions.  
The appellant is the veteran's sister and is the legal 
guardian of the veteran's daughter, A.S.G.  The appellant 
brings this claim on the behalf of the child, A.S.G.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  


FINDINGS OF FACT

1.  In a decision letter, dated on May 17, 1999, the RO 
denied the appellant's claim of entitlement to an 
apportionment of the veteran's VA nonservice-connected 
disability pension benefits on behalf of his minor child, 
A.S.G.

2.  After receiving a notice of disagreement from the 
appellant in June 1999, the RO issued a statement of the case 
on October 8, 1999.  

3.  The appellant's substantive appeal was received on 
November 22, 1999.  




CONCLUSION OF LAW

The appellant did not file a timely substantive appeal to the 
May 1999 decision letter in which the RO denied the 
appellant's claim for an apportionment of the veteran's VA 
nonservice-connected disability pension benefits on behalf of 
his minor child, A.S.G.; as such, the Board lacks 
jurisdiction to decide this claim, and the claim must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(b), 20.501(b) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals as to the questions 
of law and fact that involve entitlement to VA benefits, as 
well as to resolve questions of its own jurisdiction.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a), 
(d) (2005).  The Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  

In a case concerning an apportionment of benefits, 38 
U.S.C.A. § 7105A regarding the filing of an appeal of a 
simultaneously contested claim apply.  The term 
"simultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit, or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant."  38 C.F.R. § 20.3(p)(2005).

Under the laws administered by VA, appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 


furnished.  38 U.S.C.A. § 7105(a) (West 2002).  In the case 
of a simultaneously contested claim, to be timely, a notice 
of disagreement from the person or persons adversely affected 
must be filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether a 
notice of disagreement has been timely filed.  38 U.S.C.A. § 
7105A(a); 38 C.F.R. § 20.501(a) (2005).  A substantive appeal 
must be filed within 30 days from the date of mailing of the 
statement of the case.  The date of mailing of the statement 
of the case will be presumed to be the same as the date of 
the statement of the case for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105A(b); 38 
C.F.R. § 20.501(b) (2005).

In this case, by a decision letter, dated on May 17, 1999, 
the RO denied the appellant's claim of entitlement to an 
apportionment of the veteran's VA nonservice-connected 
disability pension benefits on behalf of his minor child, 
A.S.G., and provided the appellant her appellate rights.  
After receiving a timely notice of disagreement from the 
appellant in June 1999, the RO issued a statement of the case 
on October 8, 1999.  Therefore, the appellant had 30 days 
from October 8, 1999, to perfect her appeal via a substantive 
appeal.  The appellant's substantive appeal, which was dated 
by the appellant on November 15, 1999, was received by the RO 
on November 22, 1999.      

Consequently, in a letter to the appellant, dated on June 2, 
2006, the Board notified the appellant of the Board's intent 
to consider the timeliness of the substantive appeal as to 
the issue of entitlement to an apportionment of the veteran's 
VA nonservice-connected disability pension benefits on behalf 
of his minor child 


(A.S.G.).  The Board also furnished the appellant with a 
summary of the laws and regulations applicable to the proper 
filing of appeals including those pertaining to the issues of 
timeliness and adequacy of the substantive appeal in 
simultaneously contested claims.  See 38 C.F.R. §§ 20.202, 
20.204, 20.302, and 20.501 (2005).  The Board noted that the 
appellant and her representative, if any, had 60 days from 
the date the letter was mailed to present written argument, 
present additional evidence relevant to jurisdiction, or to 
request a hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.  The Board also 
informed the appellant that, if no response was received from 
the appellant or her representative by the end of the 60-day 
period, the Board would assume that no argument or evidence 
was being submitted, and that a hearing was not being 
requested.  The evidence of record is negative for a response 
from the appellant.

In the instant case, the Board finds that the appellant's 
substantive appeal was not timely because it was not received 
within 30 days of the statement of the case. Furthermore, the 
record does not reflect that the appellant has shown good 
cause to support the grant of an extension of the time limit 
for filing her substantive appeal.  See 38 C.F.R. 
§§ 3.109(b), 20.503 (2005).  Accordingly, the Board is 
without jurisdiction to consider the appellant's claim of 
entitlement to an apportionment of the veteran's VA 
nonservice-connected disability pension benefits on behalf of 
his minor child (A.S.G.), and the claim must be dismissed for 
failure to file a timely substantive appeal.  .   

Finally, in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2005).  The VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  When, as here, the 
law rather than the facts is dispositive of the claim, the 
VCAA does not apply to the claim.  Manning v. Principi, 16 
Vet. App. 534 (2002).


ORDER

Having found a timely substantive appeal was not filed, the 
claim of entitlement to an apportionment of the veteran's 
Department of Veterans Affairs nonservice-connected 
disability pension benefits on behalf of his minor child 
(A.S.G.), is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


